PER CURIAM.
These are petitions under Section 906(g) of the Revenue Act of 1936, 49 Stat. 1750, 7 U.S.C.A. § 648(g), seeking a review of orders of the United States Processing Tax Board of Review. Petitioners filed with the Commissioner of Internal Revenue claims for refund of certain processing taxes. These claims were all formally disallowed by the Commissioner, on various dates in January and February, 1937. It was not until nearly two years later that petitions for review of the Commissioner’s action were filed before the Board. The Board dismissed the petitions on the ground that they were not filed within the time provided in Section 906(c) of the Revenue Act of 1936, 49 Stat. 1749. It is there provided that the disallowance by the Commissioner of a claim for refund becomes final unless within three months after the notice of dis-allowance the claimant files a petition with the Board requesting a hearing on the merits of his claim. The Board could not have done otherwise. We have no alternative but to affirm the Board.
The decisions of the Processing Tax Board of Review are affirmed.